Exhibit 10.1

 
RESCISSION AGREEMENT PERTAINING TO
ACQUISITION AGREEMENT
 
THIS RESCISSION AGREEMENT PERTAINING TO ACQUISITION AGREEMENT is made and
entered into as of the 28th day of December, 2007, by and among GLOBAL REALTY
DEVELOPMENT CORP. (“Global”), SMS TEXT MEDIA, INC. (the “Company”), and ARIC
GASTWIRTH (“Gastwirth”), RICK CATINELLA (“Catinella”), and ROY A. SCIACCA
(“Sciacca”) (Gastwirth, Catinella and Sciacca shall sometimes hereinafter be
referred to as the “Selling Stockholders”).
 
W I T N E S S E T H:
 
WHEREAS, Global, the Company and the Selling Stockholders entered into that
certain ACQUISITION AGREEMENT dated as of July 19, 2007 (the “Acquisition
Agreement”); and
 
WHEREAS, Global is not in a position to fund its future obligations under the
Acquisition Agreement and all of the parties hereto now desire to rescind and
unwind the Acquisition Agreement and respectively return any and all stock,
cash, personal property and other consideration the parties may have delivered
to each other previously under the Acquisition Agreement in the same form and
condition as received such that Global, the Company and the Selling Stockholders
shall each be returned to the status quo of where they were prior to entry into
of the Acquisition Agreement so as to render the Acquisition Agreement and any
and all actions previously taken thereunder of no force and effect, all in
accordance with and subject to the terms and provisions more fully set forth
below;
 
NOW, THEREFORE, in consideration of the above, the mutual covenants and
agreements set forth below, Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby incorporate the foregoing WHEREAS clauses into this
Agreement as if fully set forth herein and the parties do otherwise hereby
covenant and agree as follows:
 
1. Rescission and Return of Stock, Cash, Personal Property and Other Deliveries.
Global, Company and the Selling Stockholders do each hereby agree that the
Acquisition Agreement is hereby rescinded and unwound in its entirety and that
each of them is to be fully restored to the positions they were respectively in
prior to entering into the Acquisition Agreement and in connection therewith,
each of Global and the Selling Stockholders agrees to re-deliver to the other
any and all stock, cash, personal property and other consideration respectively
received by it or them under or in connection with the Acquisition Agreement.
Specifically, but not by way of limitation, the parties agree as follows:
 
(a) The Selling Stockholders hereby agree to deliver and return to Global all
10,000,000 shares of common stock of Global (the “Global Stock”) and the
aggregate sum of $1,253,500.71 which the Selling Stockholders have previously
received from Global pursuant to the Acquisition Agreement (notwithstanding the
foregoing, however, it is acknowledged by Global that $41,783.37 of the
aforesaid $1,253,500.71 sum has already been received and/or accounted for); and

 
1

--------------------------------------------------------------------------------

 
 
(b) Global hereby agrees to deliver and return to the Selling Stockholders all
of the shares of Company common stock (the “Company Stock”) which was delivered,
or was to have been delivered, to Global by the Selling Stockholders pursuant to
the Acquisition Agreement.
 
It is also expressly understood and agreed by all of the parties hereto that:
 
(i) All of the Company Stock is being held by Kennerly, Montgomery & Finley,
P.C. (the “Law Firm”) under and pursuant to the terms of the ESCROW AGREEMENT
entered into by the parties hereto and the Law Firm on July 20, 2007 and that
the Escrow Agent is hereby authorized and directed to return to the Selling
Stockholders all of the common stock of the Company held by the Law Firm under
the Escrow Agreement, such that, the Selling Stockholders shall be and become
the sole owners of all outstanding common stock in the Company and Global shall
own none of the common stock of the Company nor shall Global have any other
rights or interests therein or thereto or to any of the properties or assets of
the Company or to any distributions from the Company; and
 
(ii) It is the intent and understanding of all of the parties hereto that the
Acquisition Agreement and all transactions made, contemplated by, or entered
into by the parties pursuant thereto be completely and fully rescinded and
unwound and that each of Global, the Company and the Selling Stockholders be
fully restored to the respective positions they were each in prior to entering
into the Acquisition Agreement and/or the taking of any actions thereunder, and
each of Global and the Selling Stockholders hereby agrees to take such further
actions and engage in all further activities as may be necessary to accomplish
this intention and to fully restore to the other all stock, cash, property and
other consideration transferred between them pursuant to the Acquisition
Agreement, so that each party shall be in exactly the position he or it would
have respectively been in with respect to all matters covered by, and all
actions taken pursuant to the Acquisition Agreement just as if the Acquisition
Agreement had never been entered into. The parties agree that all of such
rescissionary and unwinding actions shall be effective as of the date of this
Rescission Agreement.
 
2. Representations, Warranties and Agreements as to Stock, Property and
Materials.
 
(a) Selling Stockholders hereby agree to return all of the Global Stock to
Global free and clear of all liens, claims, pledges, security interests,
hypothecations and other encumbrances of every and any nature, and the Selling
Stockholders agree to take all actions as may be necessary to cause the Global
Stock to be delivered to Global in the condition warranted hereby.
 
(b) Global hereby agrees to return all of the Company Stock to the Selling
Stockholders free and clear of all liens, claims, pledges, security interests,
hypothecations and other encumbrances of every and any nature, and agrees to
take all actions and pursue all activities as shall be necessary to deliver the
Company Stock to the Selling Stockholders in the manner warranted herein.
Specifically, but not by way of limitation, Global hereby agrees that if and to
the extent any of the Company Stock was pledged as security to holders of 12%
Senior Promissory Notes issued by Global through or by way of Halpern Capital,
Inc., Global will:

 
 
2

--------------------------------------------------------------------------------

 
 
(i) pay off in full and satisfy each, every and all such 12% Senior Promissory
Notes (the “Senior Notes”) such that no indebtedness shall remain thereunder;
and
 
(ii) cause the holders of the Senior Notes to acknowledge that they have no
rights of any kind in or to the Company, any of its properties or assets, or the
Company Stock, in any manner, shape or form; and
 
(iii) the Selling Stockholders shall deliver the Global Stock, and Global shall
deliver the Company Stock and all required termination of collateral
instruments, to the Law Firm to hold in escrow pursuant to an Escrow Agreement
in the form attached hereto as Exhibit A. Global shall deliver to the Law Firm
all Stock duly endorsed in blank such that the same can be immediately
transferred to the Selling Stockholders and effectively vest in the Selling
Stockholders all shares of stock to be received by Selling Stockholders. The
Selling Stockholders shall deliver the Global Stock to Escrow Agent with a
Medallion Guarantee on the certificates or Stock Power Medallion Guarantee for
each certificate and executed transfer instructions per Exhibit B, such that the
same can be immediately transferred to Global and effectively vest in Global all
of the Global Stock. All deliveries required to be made hereunder shall be made
to Law Firm on or before thirty (30) days following the date of this Agreement.
 
3.Additional Acknowledgments.
 
(a) Upon the completion of the performance by all parties to this Agreement of
their respective obligations under this Agreement, each party hereto hereby
releases each other party hereto from any and all claims, liabilities and
obligations under, pursuant to, or in connection with the Acquisition Agreement
and each party hereto acknowledges that no party hereto shall have any further
duties or obligations to any other party hereto with respect to the transactions
taken pursuant to or contemplated by the Acquisition Agreement. The releases
contained herein shall be and become effective upon the date of the last
performance of any remaining duty or obligation under this Agreement.
Notwithstanding the foregoing, however, in the event any party shall fail to
deliver any stock, cash, property or other consideration, or to perform any
duty, required to be so delivered or performed by such party under or pursuant
to this Agreement, then the releases contained herein shall not become effective
and each party shall retain all rights and remedies available to it for or in
respect of any breach of this Agreement which such party has at law or in
equity.
 
(b) Assuming the due performance by each party of such party’s duties and
obligations under this Agreement, it shall be the case that Global has no rights
to receive any distribution or monies from the Selling Stockholders or the
Company, or any property or assets of the Company, whether in respect of the
Company Stock or otherwise, and the Selling Stockholders shall have no rights to
receive any distributions or monies from or in respect of the Global Stock, from
and after the date of this Agreement. Notwithstanding the foregoing, however, in
the event any party shall fail to perform any of its duties or obligations under
this Agreement, the provisions of this paragraph shall not be effective and each
party shall retain all rights and remedies available to it, at law or in equity.

 
 
3

--------------------------------------------------------------------------------

 
 
4.Indemnification.
 
(a) Global hereby indemnifies each of the Selling Stockholders, and their
respective heirs, successors and assigns against, and agrees to defend and hold
each of the Selling Stockholders, and their respective heirs, successors and
assigns harmless from, any and all claims, losses, damages, costs, expenses,
liabilities and obligations of every and any nature arising out of, pertaining
to, or incurred in connection with, any of the following:
 
(i) Any breach of any representation and/or warranty made by Global under this
Agreement; and
 
(ii) Any breach of any covenant or agreement made by Global in this Agreement;
and
 
(iii)Any claim by any holder of a Senior Note, that such party has a security
interest in any of the Company Stock.
 
 5. Miscellaneous. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
(provided however, that nothing contained herein shall be construed as
authorizing any party to assign any rights hereunder or instruments described
herein except as expressly provided herein). This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
may not be amended, modified or terminated except by a written instrument signed
by each of the parties hereto. In the event any party commences any action or
proceeding to enforce its rights hereunder, the prevailing party or parties in
any such action shall be entitled to recover all of their costs and expenses,
including reasonable attorneys fees, incurred in connection therewith from the
non-prevailing party or parties, both in connection with the original action
relating thereto and any and all appeals therefrom. No party shall be construed
as having waived any of its rights hereunder unless such waiver shall be in
writing signed by the party against whom such waiver is being sought. Neither
the failure of any party to exercise any power given such party hereunder or to
insist upon strict compliance by any other party with its obligations hereunder,
nor any custom or practice of the parties at variance with the terms hereof,
shall constitute a waiver of any party's right to demand exact compliance with
the terms hereof. This Agreement shall be construed and interpreted under the
laws of the State of Florida. Actions brought to enforce this Agreement may be
brought only in the local courts of Palm Beach County, Florida or the federal
courts serving Palm Beach County, Florida and all parties consent to the
jurisdiction of such courts. The parties agree that this Agreement is the result
of negotiation by the parties, each of whom was represented by counsel, and
thus, this Agreement shall not be construed against the drafter thereof. No
representations, inducements, promises or agreements, oral or otherwise, between
the parties relating to the subject matter hereof not embodied herein or
incorporated herein by reference shall be of any force or effect. This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, but all of which, when taken together, shall constitute but one
and the same instrument. Time shall be of the essence of this Agreement and each
and every term and condition hereof. All references herein to the singular shall
include plural, and all references herein to the masculine gender shall include
the feminine and neuter genders, and vice versa.

 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this instrument as of the date
first above written.
 
 

 
GLOBAL REALTY DEVELOPMENT CORP.
         
 
By:
/s/      Its                     

  SMS TEXT MEDIA, INC.          
 
By:
/s/      Its                                
ARIC GASTWIRTH
                             
RICK CATINELLA
                              ROY A. SCIACCA  

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A

ESCROW AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT B
 
TRANSFER AGENT LETTER
 
 

--------------------------------------------------------------------------------

Name
Address
 
 
 
 
 
12/31/07
 
Via Facsimile (303) 262-0604
Computershare Trust Company, Inc. 350 Indiana Street
Suite# 800
Golden, CO 80401
Attn: Patrick Hayes
 
Re:           Global Realty Development Corporation
 
Dear Patrick Hayes:
 
I authorize that the certificate issued to
                                                                                          for                   
shares, certificate #                                            be reissued in
the name of Global Realty Development Corp.
 
 
 
Very truly yours,
 
 
 

 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT B
STOCK POWER
 
IRREVOCABLE STOCK POWER
 
FOR VALUE RECEIVED, the undersigned does (do) hereby sell, assign and transfer
to
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------


                shares of the                    stock
of                                                  
 

represented by certificate(s) No(s).                                         
inclusive, standing in the name of the undersigned on the books     social
security or taxpayer of said company.      Identifying no of      
transferee

 
The undersigned does (do) hereby irrevocable constitute and
appoint                                                                           attorney
to transfer the said stock on the books of said company, with full power of
substitution in the premises.
 
Dated                                     
 

  X           X  

PERSON(S) EXECUTING THIS POWER SIGN(S) HERE
 
IMPORTANT
 
*
This Stock Power should be signed by the stockholder(s) exactly as his or her
name appears on his or her certificate(s). If shares re held by joint tenants or
as community property, both parties should sign.

 

**
Your signature must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15 of
the Securities Exchange Act of 1934, as amended.

 
***
Trustees, officers and other fiduciaries or agents should indicate their title
or capacity and print their names under their signatures.

 

****
A foreign stockholder may have his or her signature guaranteed by (i) utilizing
a local bank that has a U.S. correspondent bank who is a participant in the
Medallion Guarantee Program who will guarantee the stockholder’s signature; or
(ii) the U.S. consulate.

 
 
 
 
8